In re: Richard A. Tonry applying for motion to appoint a judge.
*95STAY ORDER
On the showing that the trial judge re-cused himself, appointed another judge, who resumed the trial of the case in progress without having heard the evidence previously introduced:
All proceedings in this case are stayed until further orders of this court, and the respondent James Moreau is ordered to show cause, if he can or will, before 9:30 A.M., Wednesday, October 13th, why relief similar to that requested should not be afforded the relator Richard Tonry herein.
SUMMERS, J., is of the opinion that there is no merit to this application.